Citation Nr: 0945734	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  03-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1960 to July 1967.  This claim was originally before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In March 2004 
the Board remanded this matter for additional development of 
the evidence and to satisfy due process considerations.  In 
February 2005, the Board issued a decision that denied the 
claim.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  On November 
28, 2006, the Court issued an order that granted a Joint 
Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of This Remand (Joint Motion) filed 
by counsel for both parties, vacated the Board's November 
2006 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.  The case was 
thereafter remanded by the Board in May 2007 and November 
2008 for additional development.

While the Veteran has requested service connection for a 
dental disorder, it is also clear that he has requested 
service connection for the purpose of obtaining outpatient 
dental treatment, a claim for such benefits based upon 
regulations applicable to eligibility administered by VA 
Medical Centers (VAMC).  As this claim must be adjudicated by 
the VAMC, a separate and distinct agency of original 
jurisdiction, the RO should refer the claim for dental 
treatment to the VAMC for appropriate consideration.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for 
service connection is also considered a claim for VA 
outpatient dental treatment).


FINDING OF FACT

The Veteran sustained dental trauma during active duty to 
teeth numbered 2, 7, 8, 9, and 10.


CONCLUSION OF LAW

Dental trauma to teeth numbered 2, 7, 8, 9 and 10 was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

General Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 U.S.C.A. § 1712 
outpatient dental services and treatment, and related dental 
supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met.  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2009).

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.

Analysis

The Veteran seeks service connection for residuals of dental 
trauma he sustained in an automobile accident in service in 
1964.  It is noted that teeth numbered 14 and 16 are already 
service connected for treatment purposes.  In addition, the 
Veteran is service-connected for temporomandibular joint 
motion limitation.

Service treatment records show that the Veteran was involved 
in an automobile accident in May 1964 which resulted in 
multiple facial fractures and enucleation of the left eye.  A 
line of duty determination report shows that he suffered a 
fractured maxilla as a result of the accident.  

A March 1969 VA dental record noted that the accident 
fractured the Veteran's mandible and his maxilla and broke 
his front teeth.  Another examiner at that time noted that 
the Veteran reported considerable trouble with his teeth 
since the accident.  The Veteran reported that he received 
dental treatment as a civilian from 1969 to the early 1980's 
at the 97th General Field Hospital in Frankfurt, Germany.  
Repeated requests for these records led to negative responses 
from the National Personnel Records Center, and further 
attempts to develop these records would be futile.

On April 2002 VA dental examination, oral examination showed 
that multiple teeth were missing and function had been 
restored by prosthesis.  The examiner opined that from review 
of the Veteran's service records he was "unable to 
substantiate loss of teeth due to trauma from service 
records."  A VA smell and taste examination that same month 
noted that the Veteran had numerous crowns and bridges 
restorative from the in-service motor vehicle accident.

In August 2003 the veteran submitted three color photographs 
which he reported were taken by 97th "General Hospital" 
personnel in Frankfort, Germany.  A VA hospital letter, dated 
in November 1973 and received in July 2004, shows that the 
veteran was found to be entitled to VA dental care.  

In May 2008, G.L. Esquibel, DDS, a VA dentist, had a 
"lengthy discussion with [the Veteran] and page by page 
review of his [claims folders]".  Dr. Esquibel concluded 
that the Veteran had "severe and extensive" past dental 
trauma, including fractures to teeth numbered 2, 7, 8, 9, and 
10 as noted in June 1964 service treatment records.  While 
acknowledging that details of treatment were lacking or 
missing, "[t]here is no question that this veteran's 
problems are related to military service."  Dr. Esquibel 
noted that the Veteran underwent extensive high quality 
dentistry to restore the damage to his dentition and noted 
that the type and quality of the Veteran's prosthetic 
appliances verify that his treatment was provided in Germany 
after his separation from service.  The Veteran was in need 
of ongoing dental care.  Dr. Esquivel believed he was 
entitled to comprehensive dental care as the Veteran was 
service-connected for limitation of motion of the jaw.  Dr. 
Esquivel noted that he had made arrangements for the 
Veteran's care.

The Board finds the opinion of Dr. Esquivel, which supports 
the claim, to be more persuasive and probative than the 
opinion of the 2002 VA dental examiner, which does not 
support the claim, because Dr. Esquivel based his findings on 
a close inspection of the evidence of record, including the 
service treatment records, as evidenced by his reference to 
the date of specific service treatment records in his 
examination report.  The 2002 examiner did not specifically 
reference any treatment records to support his conclusions or 
otherwise indicate that a "page by page" review of the 
evidence had been performed, as Dr. Esquivel did.  Further, 
while the 2002 VA examiner was unable to substantiate dental 
trauma, Dr. Esquivel, while acknowledging that there were no 
records contemporaneous to the time of the accident, 
supported his finding of dental trauma with reference to 
"records, exams pictures, radiographs subsequent to the 
accident."  
The Board finds that Dr. Esquivel's report, in addition to 
the Veteran's account of injury, the numerous lay statements 
of servicemen who served with him at the time of and after 
his accident in 1964, and the service treatment records, are 
sufficiently credible to establish that the Veteran suffered 
in-service trauma to teeth numbered 2, 7, 8, 9, and 10.  
Accordingly, the Board concludes that service connection for 
treatment purposes due to dental trauma is granted for teeth 
numbered 2, 7, 8, 9, and 10.


ORDER

Service connection for teeth numbered 2, 7, 8, 9, and 10, as 
residuals of dental trauma, is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


